ON MOTION FOR REHEARING
PER CURIAM.
Appellee contends that because there was no allegation of the specific malady actually suffered by the patient, the fifth amended complaint failed to state a cause of action for erroneous diagnosis under the rationale of Hill v. Boughton, 146 Fla. 505, 1 So.2d 610 (1941). Assuming the principles of Hill are still applicable despite the liberalizing of pleading standards which has occurred *576since 1941, the subject complaint, nevertheless, contained sufficient allegations of negligent treatment to withstand a motion to dismiss.
Motion denied.
GRIMES, C. J., and SCHEB and RYDER, JJ., concur.